228 S.W.2d 535 (1950)
LOW COST HOMES BLDG. CO. et al.
v.
BANKS et al.
No. 12073.
Court of Civil Appeals of Texas, San Antonio.
March 15, 1950.
Irving G. Mulitz, Houston, for appellants.
E. B. Grimes, Robstown, Ed. P. Williams, Corpus Christi, Berger & Swearingen, Corpus Christi, for appellees.
NORVELL, Justice.
Low Cost Homes Building Company, a corporation, F. A. Johnston, Sr., and F. A. *536 Johnston, Jr., have appealed from an order appointing a receiver without notice.
The corporate appellant has filed herein a motion (Mo.No. 16216) to dismiss its appeal without prejudice to the rights of the other appellants, on the ground that as to it the trial court has vacated the receivership. This motion is granted and the appeal of Low Cost Homes Building Company is dismissed.
The order appointing a receiver, insofar as it affects the appellants F. A. Johnston, Sr., and F. A. Johnston, Jr., and their properties, must be vacated for the reason that the parties applying for the appointment of a receiver did not file a bond with the clerk of the court below, payable to defendants and "conditioned for the payment of all damages and costs in such suit, in case it should be decided that such receiver was wrongfully appointed to take charge of such property." Rule 695-a Rules Civil Procedure; Bell v. Bell, Tex.Civ.App., 204 S.W.2d 527; Crittenden v. Heckman, Tex. Civ.App., 185 S.W.2d 495.
Order reversed and receivership vacated.